Title: To Thomas Jefferson from Albert Gallatin, 30 November 1803
From: Gallatin, Albert
To: Jefferson, Thomas


               
                  Sir
                     
                  Treasury Department 30th Nover. 1803
               
               I have the honour to enclose a letter from the Commissioner of the revenue informing me of the resignation of the Supervisor of Maryland.
               It seems that the office may be discontinued; and the propriety of annexing its duties to the office of Surveyor of the district of Baltimore with the salary of two hundred & fifty dollars a year and a reasonable allowance for clerk hire is respectfully submitted.
               I have the honour to be with great respect Sir Your obedt. Servt.
               
                  Albert Gallatin
               
            